Citation Nr: 1103302	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-25 104	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to May 1969.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, and a decision of December 2008 by the VARO in 
Denver, Colorado.

The issue of service connection for a low back disorder and 
entitlement to TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not and has not been totally impaired by PTSD.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent disability 
rating for a psychiatric disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter 
dated in July 2008.  Additionally, VA has obtained service 
treatment records, assisted the appellant in obtaining evidence, 
and afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  Further, VA afforded the appellant examinations which 
are adequate for ratings purposes and obtained probative medical 
opinions as to the severity of the psychiatric disability:  the 
examiners reviewed the claims file, elicited a medical history 
from the Veteran, conducted the appropriate examination, and 
based their opinions on the severity of the Veteran's condition 
on the results of that examination and the Veteran's symptomatic 
history, and the Veteran has not contended that the 2009 
examination is inadequate or that his condition has changed (i.e. 
worsened) since the June 2009 examination was conducted.  The 
Board acknowledges that the June 2009 examiner recommended 
reexamination in approximately one year.  The examiner indicates 
that such reexamination would be warranted because the Veteran 
was amidst an exacerbation of his symptoms at the time of the 
June 2009 examination, however.  In other words, the examiner 
believed the Veteran's condition would have improved in the 
course of a year "or so."  In this case, the record includes 
the results of subsequent clinical evaluations, most recently in 
November 2009, and based on these findings, and the Board's need 
to evaluate the Veteran's condition with consideration of flare-
ups and periods of remission, the Board finds no prejudice 
results from the lack of a subsequent VA examination.  

Thus, the Board finds VA has substantially complied with the 
notice and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 
4.14.  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The Veteran's service-connected PTSD is presently evaluated as 70 
percent disabling.  The General Rating Formula for Mental 
Disorders provides a 100 percent rating for total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The evidence documents the Veteran's endorsement of symptoms 
including sleep impairment, anxiety, irritability, hyper-startle 
reflex, flashbacks, depression, intrusive thoughts, nightmares, 
reduced interest, social detachment/estrangement, and avoidance.  
The evidence also documents that the Veteran is married, albeit 
with marital conflict, and that he worked until November 2009, 
when he retired.  

VA treatment records dating from June 2007 to June 2008, 
consistently reflect that the Veteran is alert and fully 
oriented, with clear, coherent, and goal-directed speech, 
clear/relevant thought content, fair motivation, fair energy, 
good insight, appropriate judgment, appropriate ability to 
relate, and intact memory; negative findings as to paranoid or 
delusional thought; negative histories as to suicidal or 
homicidal ideation or hallucinations; and the assignments of 
global assessment of functioning (GAF) scores of 42 and 44.  The 
records also reflect a reported exacerbation in the frequency and 
severity of the Veteran's symptoms beginning in September 2007, 
when the Veteran sustained an on-the-job injury.  In November/ 
December 2007, the Veteran indicated that his symptoms had 
returned to baseline but subsequent treatment records reflect 
continued histories of increased irritability, and in January 
2008, the Veteran reported that he had been involved in a verbal 
(not physical) altercation several weeks earlier, resulting in 
the police being notified and a letter being placed in his work 
file.  June 2008 treatment records reflect the Veteran's history 
of doing fairly well, though he reported continuous minor 
squabbles with his wife and continued difficulty being in public, 
particularly in large gatherings.  

A July 2008 VA examination record reflects the Veteran's 
additional histories that he had poor concentration and was 
easily distracted, which rendered him unable to do anything at 
work except sort letters.  He reported that he also had a "good 
deal" of irritability and anger, which the examiner noted was 
evident during evaluation, and rare suicidal and homicidal 
ideation, with the most recent suicidal ideation occurring in 
September 2007.  He denied true delusions or hallucinations, but 
stated that on one occasion, while watching a Hollywood show, it 
took him a while to recover from watching a helicopter coming up 
from behind a hill, firing at the audience.  He reported that his 
shoulder and arm pain, which were the result of the on-the-job 
accident, exacerbated his PTSD symptoms.  Examination revealed 
that the Veteran was neat, well-groomed, and appropriately 
attired with full orientation and intact cognitive functioning.  
Eye contact was very good, and speech was linear and verbose, 
without pressure, tangentiality, or circumstantiality.  Thought 
process/communication was reasonably good, and activities of 
daily life were "quite adequate."  The examiner diagnosed the 
Veteran with PTSD and recurrent depression, secondary to PTSD.  
He assigned a GAF score of 57 and stated that the Veteran's PTSD 
resulted in deficiencies in most of the following areas:  work, 
school, family relations, judgment, thinking and mood.  The 
examiner stated that even though the Veteran was married to his 
first wife, there had been significant periods of conflict and 
little consistent comfort in the experience.  The examiner added 
that although the Veteran was working, his severe hypervigilance 
had caused a "good deal" of dysphoria and anxiety at work and 
his on-the-job injury had increased the difficulty of the 
Veteran's work situation and caused the Veteran to want to stop 
working if at all possible.   

A July 2008 VA treatment record, which dates the same day as the 
examination, reflects the Veteran's history of increased PTSD 
symptoms since his work accident, to include increased 
irritability, sadness, flashbacks, and difficulty falling asleep 
and some passive suicidal ideation  He reported that the 
increased irritability resulted in "close calls" for loss of 
temper.  The Veteran explained that every time he walked past the 
house where the accident occurred, he became more anxious, went 
into a cold sweat, and relived some of his military experiences.  
Examination revealed blunted affect and moderately depressed 
mood.  The Veteran denied specific suicidal ideation or plan or 
homicidal thoughts.  Thoughts were clear, coherent, and goal-
directed.  He denied auditory or visual hallucinations.  The 
examiner assigned a GAF score of 44.  

VA treatment records dating from August 2008 to June 2009 reflect 
that the Veteran was fully oriented with clear, coherent, and 
goal-directed thoughts and no evidence of paranoid or delusional 
thought.  A February 2009 VA treatment record additionally 
reflects the Veteran's histories of increased depression and 
anxiety, memories of Vietnam when he walked on his postal route, 
and intervals of suicidal thought without impulse or plan and 
negative histories as to homicidal thoughts or altercations.  He 
also reported that he had been hearing clicks and slams that were 
not real for several months and that he saw people in the visual 
periphery.  The record indicates that the Veteran had a blunted 
and somewhat irritable affect and was assigned a GAF score of 43.  

Another VA examination was conducted in June 2009.  The 
examination record reflects generally the same histories and 
findings as the July 2008 examination record.  The June 2009 
examination report additionally reflects the Veteran's history 
that he had only worked "half-time" since the injury and that 
his symptoms had "significantly" increased since the injury.  
The examiner stated that because the Veteran was still employed, 
he was obviously "employable," but the symptoms resulted in the 
Veteran finding if "very emotionally difficult to get to work, 
even half time."  The examiner assigned a GAF score of 47,   

A  July 2009 VA treatment record reflects the Veteran's continued 
history of work problems and increased problems with his wife.  
The Veteran indicated that he was still able to manage "ok" 
however.  An August 2009 VA treatment record reflects the 
Veteran's negative history as to intent or plan to harm himself 
or others.  Subsequent August 2009 VA treatment record reflects 
the Veteran's history of increased work problems because of new 
supervisors and a new route.  The Veteran reported thoughts of 
suicide and/or harm to others because of the increased stress at 
work and asked for a safe place to calm down.  Examination 
revealed that the Veteran was fully oriented with anxious and 
agitated affect and depressed mood.  Speech was pressured and 
thought process was linear.  He acknowledged a history of 
thoughts of harm to self and others but denied any current 
thoughts.  There was no evidence of delusional process.  He was 
future oriented and goal-directed.  Concentration was poor, 
insight was limited, judgment was appropriate, and motivation and 
energy were fair.  At that time, the Veteran was admitted to an 
inpatient program to stabilize his PTSD exacerbation.  

Admission assessments revealed the Veteran's negative history as 
to suicidal or homicidal ideation or hallucinations.  He 
indicated that though he had had thoughts of suicide that 
morning, he had no intent or plan, and he reported that he wanted 
to be alive to watch his granddaughter grow up.  The Veteran did 
report increased flashbacks since his postal route had been 
changed to include businesses with owners of Asian descent.  The 
Veteran indicated that he had increased stress of work because of 
changes in his routes and supervisor and he stated that he had 
become angry with his supervisor earlier that day and walked out 
before doing harm to the supervisor.  Examination revealed that 
the Veteran was oriented to time, person, and place, and that he 
had labile mood, appropriate affect, clear thought, no 
hallucinations, impulsive judgment, intact memory, and clear, 
coherent, and relevant speech.  The examiner assigned a current 
GAF score of 39 and noted that the highest GAF for the previous 
year was 45.  

The Veteran was discharged five days later.  The inpatient 
records reflect that the Veteran was fully oriented with negative 
histories as to suicidal or homicidal ideation.  The records also 
indicate that memory was intact; thought content was clear, 
relevant, and coherent; speech was normal; and concentration was 
not impaired.  Initially, affect was blunted and demeanor was 
tense.  During admission, however, affect became superficial and 
demeanor became appropriate.  Mood was angry or depressed for 
several days, then becoming euthymic.  The records reflect the 
Veteran's history that he was active in his church and enjoyed 
hiking, river boating, and working around the house, but his 
recreational activities had diminished over the previous couple 
of months because of increased depressive symptoms.  He reported 
that he had "fairly good" family support.  One inpatient record 
reflects a GAF score of 38.  At the time of discharge, the 
Veteran was alert and oriented with appropriate affect.  The 
Veteran indicated that he felt better and had more clarity in his 
thoughts regarding his future working.  He stated that he was 
seriously considering retirement and was going to discuss 
retirement with his wife.  He also stated that he was able to see 
that his employer's new policies were not meant personally 
against him, and he indicated that he was able to cope with the 
challenges that could occur in the process of negotiating his 
retirement and related benefits.  The Veteran denied 
hallucinations.  He stated that he had had some flashbacks 
triggered by content on television, but he dealt with these by 
leaving the area.  He reported that the flashbacks did not 
otherwise change his behavior.  He denied hallucinations or 
thoughts of suicide or homicide, and he stated that even if 
circumstances or individuals provoked him, he was not going to 
risk behaving in a violent fashion.  He also reported that he no 
longer felt angry because he had decided to retire and because 
being with and caring for his family was a high priority for him.  

A September 2009 VA treatment record reflects the Veteran's 
history that he was still considering retiring from work.  He 
stated that he had been spending his time around the house.  He 
indicated that he still had intervals of anger and irritability 
but no thoughts of harm to self or others.  Examination revealed 
that the Veteran was alert and oriented with depressed mood, 
mildly irritable and moderately anxious - but generally 
appropriate - affect, and clear, coherent, goal-directed 
thoughts.  The Veteran denied thoughts of suicide or homicide or 
hallucinations.  A GAF score of 42 was assigned.  The examining 
medical professional then wrote the Veteran a letter for his 
employer.  In the letter, the medical professional noted that the 
Veteran's route had recently been changed to a route that served 
people of Asian descent, which had caused an exacerbation of 
symptoms.  The medical professional also noted that the Veteran 
had recently been hospitalized due to very strong symptoms which 
had made his job very difficult.  The medical professional 
indicated that change was never easy for the Veteran but if the 
Veteran was allowed to settle into a pattern and stay in the 
pattern long enough to grow accustomed to it, the Veteran would 
be able to function at his job.  The medical professional 
estimated that the Veteran's PTSD was moderate to severe.  

A subsequent September 2009 VA treatment record reflects that the 
Veteran was fully oriented with no evidence of thought disorder.  
The Veteran was "somewhat obsessed" on having things go his 
way, however, which resulted in periods of frustration.  The 
record notes that the Veteran had had some conflict with his wife 
in regards to his inpatient hospitalization, but he indicated 
that there had been good communication between the two of them 
about the whole thing.  

October and November 2009 VA treatment records reflect the 
Veteran's history of continued irritability, depression, and 
sleep impairment.  He reported that he was very frustrated with 
the process of obtaining retirement but he was coping with the 
high level of stress by keeping busy around the house.  He 
reported that he had not been back to work since his 
hospitalization (instead using sick leave) and did not intend to 
return to work because he was not able to handle the stress of 
his job.  Examination revealed that the Veteran was alert and 
oriented with a moderately depressed mood.  Affect was blunted in 
October and somewhat sullen and mildly irritable but generally 
appropriate in November.  The Veteran acknowledged occasional 
thoughts of violence toward himself or others but indicated that 
he had no intent or plan of harm to himself or others.  Thoughts 
were clear, coherent, and goal-directed, and the Veteran denied 
hallucinations.  GAF scores of 42 were assigned.  

After review of the record, the Board finds that a rating in 
excess of 70 percent is not warranted.  The records contain no 
findings of total impairment, the assigned GAF scores, which 
predominantly correspond to findings of serious symptoms or 
impairment in occupational, school, or social functioning, 
indicate findings of less than total impairment, and the reported 
symptoms do not approximate the disability picture created by the 
100 percent rating.  See Carpenter (Eugene) v. Brown, 8 Vet. App. 
240 (1995).  There is no evidence of impairment in thought 
process of communication, delusion or hallucination, total 
isolation, inability to perform activities of daily living, 
diminished orientation, memory impairment, or loss of contact of 
reality.  Additionally, although the Veteran has reported 
suicidal and homicidal thoughts, these thoughts have consistently 
been without intent or plan and the records do not suggest the 
existence of persistent suicidal ideation or risk of harm to self 
or others.  Rather, these thoughts are intermittent at most.  
Furthermore, although the evidence suggests social impairment, 
the Veteran has been able to maintain relationships with his 
family.  In this case, after review of the evidence - including 
the evidence outlined above, the Board finds the Veteran's 
disability picture most nearly approximates the disability 
picture contemplated by his current rating.  Thus, a total 
schedular rating is denied.

The Board has considered whether extraschedular consideration is 
warranted.  The discussion above reflects that the Veteran's PTSD 
is manifested by impairment in social and occupational 
functioning but those impairments are contemplated by the 
applicable rating criteria.  Thus, consideration of whether the 
Veteran's disability picture exhibits other related factors such 
as those provided by the regulations as "governing norms" is not 
required and referral for an extraschedular rating is 
unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 70 percent for PTSD is denied.  


REMAND

Further development is needed on the claim of service connection 
for a low back disorder.  The Veteran has reported having back 
problems during service.  Specifically, he has reported injuring 
his back in January 1969, after he fell on a pier.  He has 
indicated that his back problems have persisted since this fall.  
Review of the record reflects diagnoses of spondylosis with 
myelopathy.  See generally VA treatment records.  Based on the 
Veteran's competent history of back problems during and since 
service and the evidence of a current disability, a VA 
examination with opinion is needed to determine whether the 
Veteran has a current back disorder which onset in or is causally 
related to service.  See 38 U.S.C.A. § 5103A(d).  

Further development is also needed on the claim of entitlement to 
a TDIU.  Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied ,and VA must consider whether the 
veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Court has held that TDIU is an element of 
all appeals of an initial or increased rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  

The evidence indicates that the Veteran retired in November 2009, 
and he has indicated that he retired because of his PTSD 
symptoms.  Thus, the Board finds that the Veteran has made a 
valid claim for TDIU and, as the RO has not yet considered 
whether the Veteran is entitled to TDIU, the issue must be 
remanded for consideration.  Furthermore, in light of the lack of 
an opinion on employability subsequent to the Veteran's 
retirement, such an opinion is needed.  Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice satisfying the 
duty to notify provisions with respect to his 
claim of entitlement to TDIU.  The Veteran 
should be asked to provide all relevant 
information concerning any employment from 
July 2008 to the present.  

2.  Obtain all outstanding, relevant VA 
treatment records.

3.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
likely etiology of the reported low back 
condition.  For any diagnosed disorder, the 
examiner is requested to state whether it is 
at least as likely as not that the 
disorder onset during service or is causally 
related to service.  The examiner is 
requested to provide a rationale for any 
opinion expressed.  All testing deemed 
necessary by the examiner should be performed 
and the results reported in detail.  The 
claims folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

4.  Return the claims folder to the examiner 
who conducted the June 2009 VA examination 
(or, if unavailable, another appropriate VA 
reviewer)  In an addendum, the reviewer 
should provide an opinion as to whether it is 
at least as likely as not that the 
Veteran's PTSD prevents the Veteran from 
obtaining or retaining gainful employment.  
The examiner should acknowledge review of the 
claims file.  A complete rationale for any 
opinions expressed must be provided.

5.  Thereafter, readjudicate the claim.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


